Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending and they are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3, 4, 5, 8, 10, 13, 17 are rejected under 35 U.S.C. 103 as being unpatentable over KUO (US 2019/0138354 A1) in view of Sakamoto (US 2001/0010052 A1).
As to claims 1, 7 and 14, KUO teaches a system, comprising:
at least one processor; and
a memory, storing program instructions that when executed by the at least one processor cause the at least one processor to implement a thread manager (render farm is a computer suitable for executing massive computation tasks. Practically, it may be a cluster computer system formed by connecting thousands or tens of thousands of servers through networks. Each server owns its own memories and storage devices, as well as shared memories and storage devices. In addition, the servers may be general computers or computers specifically for processing images, paragraphs [3, 8-12]; monitoring and managing processors is an extremely time-consuming task] the thread manager configured to: 
maintain one or more standby threads of a process in an unscheduled state (When the computational units of computers are idle, according to the variation of idle time, appropriate jobs may be allocated to the computational units. Then the unscheduled jobs may be completed by using idle time segments. Thereby, the utilization rate of computation resources and the completion rate of jobs may be enhanced, paragraphs [0008-0020]).
KUO does not teach receive to create a thread of the process; responsive, create the thread of the process using a standby thread of the one or more standby threads.
However, Sakamoto teaches receive to create a thread of the process (then, if there is a request for generating the thread, the standby thread registered in the table is used to run a program, paragraphs [4-6]); and 
responsive, create the thread of the process using a standby thread of the one or more standby threads (then, if there a request for generating the thread, the standby thread registered in the table is used to run a program, paragraphs [4-6]). 

It would have been obvious to one of ordinary skill in the art before effective filing dated of claimed invention to incorporate the teaching of receive to create a thread of the process; responsive, create the thread of the process using a standby thread of the one or more standby threads as taught by Sakamoto into Kuo to provide parallel processing with multiple threads so as to increase the speed of programs an efficiently use system resources.
 
Claims 2-4, 8-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over KUO (US 2019/0138354 A1) in view of Sakamoto (US 2001/0010052 A1) further in view of Walbeck (US 2006/0248208 A1).
As to claims 2, 8 and 15, KUO and Sakamoto does not teach the one or more standby threads are maintained in a process-local cache of threads of the process. However, Walbeck teaches the one or more standby threads are maintained in a process-local cache of threads of the process (If the idle thread is supported, the dispatcher 320 provides an interface to the other modules so that they can schedule low priority tasks to be called by the Idle Thread, Fig. 3C; The task of initially building and maintaining the database is handled primarily by the dispatcher 320).
It would have been obvious to one of ordinary skill in the art before effective filing dated of claimed invention to incorporate the teaching of the one or more standby threads are maintained in a process-local cache of threads of the process as taught by Walbeck into Accapadi and Chugn to allow vertical multithreading for scheduling execution of the various threads on a shared processor core or pipeline in a way that ensures correctness, fairness and maximum performance.

As to claim 3, 9 and 16, Walbeck teaches to create the thread of the process, the thread manager is configured to place the standby thread in a scheduled state (The CAL transmit thread operates on CAL request events. The CAL request events are usually scheduled as a result of requests coming from the application 304. These application requests are placed on the CAL send queue by the dispatcher 320. The CAL transmits can be used to read (GET) and write (SET) state information stored in remote nodes or in the node database 308. The CAL transmits can also be generated by internal and external state changes that trigger events defined in the rules interpreted by the rules engine 314. An Idle thread is runs at a low priority in the system and is optional. If used, the idle thread handles low priority tasks that can safely be put off indefinitely while higher priority threads run. Low priority tasks generally include the following activities: 1) memory management and garbage collection tasks; 2) sending out watchdog/ping packets to detect and age non-responsive nodes; and 3) synchronizing cached database information with the non-cached (persistent) backing store copy. If the idle thread is supported, the dispatcher 320 provides an interface to the other modules so that they can schedule low priority tasks to be called by the Idle Thread, paragraph [0118-130]).

As to claims 4, 10 and 17, Walbeck teaches wherein to create the thread of the process the thread manager is further configured to reset data within thread-local storage of the standby thread prior to placing the standby thread in the scheduled state (memory management and garbage collection tasks; 2) sending out watchdog/ping packets to detect and age non-responsive nodes; and 3) synchronizing cached database information with the non-cached (persistent) backing store copy. If the idle thread is supported, the dispatcher 320 provides an interface to the other modules so that they can schedule low priority tasks to be called by the Idle Thread, paragraph [0118-130]).

Claims 5, 12 and 19 are rejected under over KUO (US 2019/0138354 A1) in view of Sakamoto (US 2001/0010052 A1) further in view of Raghuraman (US 20050021708 A1).
As to claims 5, 12 and 19, KUO and Sakamoto do not teach wherein the thread manager is further configured to:
receive a request to terminate another thread of the process; retain the other thread of the process as another standby thread of the one or more standby threads. However, Raghuraman teaches wherein the thread manager is further configured to:
receive a request to terminate another thread of the process (Alternatively the request completion across multiple threads is tracked by an address of a Request Object structure as the request identifier. The Request Object address is unique during the life cycle of a request, paragraph [56]; Another thread from a worker thread pool picks up the request and performs some processing and places the partially completed request back in the queue, paragraphs [55-60])
retain the other thread of the process as another standby thread of the one or more standby threads (Another thread from a worker thread pool picks up the request and performs some processing and places the partially completed request back in the queue, [55-60]; request identifications and data structures in memory tend to be recycled in server applications, paragraphs [64-75]).
  It would have been obvious to one of ordinary skill in the art before effective filing dated of claimed invention to incorporate the teaching of the thread manager is further configured to receive a request to terminate another thread of the process; retain the other thread of the process as another standby thread of the one or more standby threads as taught by ,  Raghuraman  into over KUO and Sakamoto to allow monitoring tasks include acquisition/generation of performance data regarding completion of requests received and processed by a server system.

Claims 6, 13 and 20 are rejected under KUO (US 2019/0138354 A1) in view of Sakamoto (US 2001/0010052 A1) further in view Klein (US 2008/0320475 A1).
As to claims 6, 13 and 20, KUO and Sakamoto do not teach the other thread comprises a kernel-mode data structure, and wherein retaining the other thread comprises retaining the kernel-mode data structure. However, Klein teaches the other thread comprises a kernel-mode data structure, and wherein retaining the other thread comprises retaining the kernel-mode data structure (then a correct user mode thread block pointer for the currently active user mode thread block is inserted into a kernel mode data structure, claims 4 -6 and 15-16]).
 It would have been obvious to one of ordinary skill in the art before effective filing dated of claimed invention to incorporate the teaching of the other thread comprises a kernel-mode data structure, and wherein retaining the other thread comprises retaining the kernel-mode data structure as taught by Klein into KUO and Sakamoto to effectively terminate and retain thread, thereby, advantage of the performance improvements that can be achieved.

Claims 11 and 18 are rejected under KUO (US 2019/0138354 A1) in view of Sakamoto (US 2001/0010052 A1) further in view of Schneiderman (US 2002/0156932 A1).
As to claim 11 and 18, KUO and Sakamoto do not teach storing further instructions that when executed on or across the one or more computing devices cause the one or more computing devices to further perform: creating, responsive to determining that a number of the one or more standby threads is below a threshold amount, at least one thread for the process in an unscheduled state; adding the created standby thread to the one or more standby threads.
 However, Schneiderman teaches storing further instructions that when executed on or across the one or more computing devices cause the one or more computing devices to further perform:
creating, responsive to determining that a number of the one or more standby threads is below a threshold amount, at least one thread for the process in an unscheduled state; adding the created standby thread to the one or more standby threads (Upon completion, step 142 invokes step 144, wherein the creation of a listening thread is logged. A decision is then made in step 146. If the number of threads created is below a threshold determined by step 120, step 146 re-invokes step 140, where additional listening threads are created. If the listener threshold has been met, execution is completed in step, paragraphs [122-130]; and 
adding the created standby thread to the one or more standby threads (Upon completion, step 142 invokes step 144, wherein the creation of a listening thread is logged, Fig. 3A).
It would have been obvious to one of ordinary skill in the art before effective filing dated of claimed invention to incorporate the teaching of teach storing further instructions that when executed on or across the one or more computing devices cause the one or more computing devices to further perform creating, responsive to determining that a number of the one or more standby threads is below a threshold amount, at least one thread for the process in an unscheduled state; adding the created standby thread to the one or more standby threads as taught by Schneiderman into KUO  and Sakamoto to easily and efficiently download agent class files in the form of Java bytecodes from any standard web server residing on the network.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773. The examiner can normally be reached M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMQUY TRUONG/Primary Examiner, Art Unit 2195